302 F.2d 732
UNITED STATES of Americav.William J. COLMAN and Phyllis E. Colman.
No. 6993.
United States Court of Appeals Tenth Circuit.
April 20, 1962.

Appeal from the United States District Court for the District of Utah.
William T. Thurman, U. S. Atty., and Gerald R. Miller, Asst. U. S. Atty., Salt Lake City, Utah, for appellant.
Ned Warnock and A. M. Ferro, Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Notice of appeal withdrawn by appellant and cause dismissed April 20, 1962.